LETTS, Judge.
This bench trial involved a general contractor and a subcontractor as adversaries. We hold that the measure of damages was improper because it was based on a percentage of completion.
The subcontractor was awarded $27,-000.00 predicated on proof of percentage of completion. We recently held that “percentage of completion is not the proper method to prove damages for the breach of a construction contract.” Brooks v. Holsombach, 525 So.2d 910 (Fla. 4th DCA 1988).
Accordingly, we reverse and remand for a new trial on this issue. We affirm the trial court on the matter of the counterclaim.
REVERSED AND REMANDED.
DOWNEY and STONE, JJ., concur.